Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/602,219 filed on 08/28/2019. Claim 1 is independent claims.  Claims 1-23 have been examined and are pending. This Action is made Non-FINAL.

Drawings
The drawings were received on 08/28/2019.  These drawings are reviewed and accepted by the Examiner.
Drawing Objections
The drawings are objected to because they are not informative.  Block diagrams and flowcharts, illustrated in figures 2-3, should include texts described names/labels for each block/box.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made 

Claim Objections
Claims 2-23 are objected to because of the following informalities:
Regarding claims 2-23, the claims recite “An apparatus…” in line 1. It is suggested that the claims be further amended as “The apparatus …”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-23 are rejected under 35 U.S.C. 101
Regarding claims 1-23, the claims are rejected under 35 USC 101 because the claims are directed to an abstract idea without being integrated into a practical application nor being significantly more.
Claims 1-23 recite the limitations “receiving …” “normalizing …” “mediating …” “selecting …” “mapping …” “conveying …” The aforementioned limitations are directed to an abstract idea as said steps are mental process that could be done in human mind.  Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application nor being significantly more.  It’s noted that although the claims recite additional elements (i.e., processor/memory, server, non-transitory computer readable storage medium), said additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining/sending /receiving etc.,) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.

Claims 1-3, 5, 9-12, 14, and 17-23, are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (“Singh,” US 2020/0366718, filed May. 16, 2019) in view of Jabara (“Jabara,” US 2012/0123953 May 17, 2012).
Regarding claim 1, Drake teaches an apparatus comprising: 
a plurality of confidence producers (Singh: fig. 3, par. 0046; fig. 4, par. 0054, Identity network (401) & Identity Network (403)); 
a plurality of confidence consumers (Singh: fig. 3, par. 0046; fig. 4, par. 0054, Identity requester (452); Broker of the system supports more than one client); 
a confidence broker (Singh: fig. 3, par. 0046; fig. 4, par. 0054, Identity Broker); and 
  a communications infrastructure (Singh: fig. 3, par. 0046; fig. 4, par. 0054); 
said confidence broker being connected with said communications infrastructure (Singh: fig. 3, par. 0046; fig. 4, par. 0054); 
 said confidence broker communicating with said plurality of confidence producers using said communications infrastructure (Singh: fig. 3, par. 0046; fig. 4, par. 0054); 
 said confidence broker communicating with said plurality of confidence consumers using said communications infrastructure (Singh: fig. 3, par. 0046; fig. 4, par. 0054); 
 said confidence broker including a CPU (Singh: fig. 1, par. 0024, processor 104); 
 said CPU being connected to a memory (Singh: fig. 1, par. 0024, memory 136); 
(Singh: pars. 0017-0020, 0023, 0025, and 0030); 
 said plurality of confidence producers producing a plurality of confidence indications (Singh: par. 0059, the identity networks (e.g., identity network 401 and/or identity network 403) includes and/or generates confidence scores for each (or all) of the identity profiles contained therein. These confidence scores are represented as confidence scores 407 for the identity profiles 405 in identity network 401, and as confidence scores 411 for identity profiles 409 in identity network 403); 
 said confidence broker receiving one of said plurality of confidence indications from one of said plurality of confidence producers (Singh: par. 0059, the identity networks (e.g., identity network 401 and/or identity network 403) includes and/or generates confidence scores for each (or all) of the identity profiles contained therein. These confidence scores are represented as confidence scores 407 for the identity profiles 405 in identity network 401, and as confidence scores 411 for identity profiles 409 in identity network 403; pars. 0061-0061,… the supervisory computer 413 and/or the identity broker 402 is also able to evaluate a particular identity profile from the identity profiles 405); 
  said confidence indication including an identity and a confidence value (Singh: par. 0059, the identity networks (e.g., identity network 401 and/or identity network 403) includes and/or generates confidence scores for each (or all) of the identity profiles contained therein. These confidence scores are represented as confidence scores 407 for the identity profiles 405 in identity network 401, and as confidence scores 411 for identity profiles 409 in identity network 403); 
 broker selecting one of said plurality of confidence consumers from said plurality of confidence consumers (Singh: fig. 3, par. 0046; fig. 4, par. 0054; par. 0059); 
 said confidence broker conveying an indication to said selected confidence consumer (Singh: par. 0086, the process/method described herein, the identity broker 502 returns the requested verification identity record to a database 503, which is accessible by the client 552
 Singh does not explicitly disclose said confidence broker normalizing said confidence value to a normalized confidence value; said confidence broker mediating said normalized confidence value to a mediated confidence value; said confidence broker selecting one of said plurality of confidence consumers from said plurality of confidence consumers; said confidence broker mapping said mediated confidence value to a mapped confidence value; said confidence broker conveying a mapped confidence indication to said selected confidence consumer; said mapped confidence indication including said identity and said mapped confidence value. 
  However, in an analogous art, Jabara discloses methods and systems for assessing the environment impact of a product wherein, 
 said normalizing said confidence value to a normalized confidence value (Jabara: par. 0090, numerical score for the product by normalizing the inputted attributes (e.g., converting the attribute data to a common scale for analysis, so that data on different scales from different products can be compared) to produce a numerical representation, applying a weight to the representation of each normalized attribute, and consolidating the normalized, weighted averages to form the overall numerical score for the product) ; 
(Jabara: par. 0090, numerical score for the product by normalizing the inputted attributes (e.g., converting the attribute data to a common scale for analysis, so that data on different scales from different products can be compared) to produce a numerical representation, applying a weight to the representation of each normalized attribute, and consolidating the normalized, weighted averages to form the overall numerical score for the product); 
 said mapping said mediated confidence value to a mapped confidence value (Jabara: par. 0090, numerical score for the product by normalizing the inputted attributes (e.g., converting the attribute data to a common scale for analysis, so that data on different scales from different products can be compared) to produce a numerical representation, applying a weight to the representation of each normalized attribute, and consolidating the normalized, weighted averages to form the overall numerical score for the product. …the overall numerical score is compared to the overall numeric scores for similar products in the same category, to produce a letter rating 230 in the Comfort and Safety category 218, as shown on label front 202..); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jabara with the method and system of Singh, wherein said confidence broker mediating said normalized confidence value to a mediated confidence value; said confidence broker selecting one of said plurality of confidence consumers from said plurality of confidence consumers; said confidence broker mapping said mediated confidence value to a mapped confidence value; said confidence broker conveying a mapped confidence indication to said selected (Jabara: abstract, par. 14).
The combination of Singh and Jabara discloses said confidence broker conveying a mapped confidence indication to said selected confidence consumer. Although Singh and Jabara do not explicitly disclose said mapped confidence indication including said identity and said mapped confidence value.
However, these additional features above can be easily derived from the features of the combination of Singh and Jabara (Singh: par. 0059; Jabara: par. 0090).
Regarding claim 2, the combination of Singh and Jabara teaches an apparatus as recited in claim 1.  The combination of Singh and Jabara discloses in which: said confidence broker normalizing said confidence value but does not explicitly discloses applies a scaling factor to said confidence value. 
However, scaling factor is known process of normalization, and this additional features above can be derived from the combination of Singh and Jabara (Singh: par. 0059; Jabara: par. 0090).
Regarding claim 3, the combination of Singh and Jabara teaches an apparatus as recited in claim 1.  The combination of Singh and Jabara discloses in which: said confidence broker normalizing to said confidence value but does not explicitly disclose applying a scaling offset to said confidence value. 
However, scaling offset is known process of normalization, and this additional features above can be derived from the combination of Singh and Jabara (Singh: par. 0059; Jabara: par. 0090).
Regarding claim 5, the combination of Singh and Jabara teaches an apparatus as recited in claim 1.  The combination of Singh and Jabara further discloses said confidence broker mediating applies a weight in the calculation of said mediated confidence value (Jabara: par. 0090, numerical score for the product by normalizing the inputted attributes (e.g., converting the attribute data to a common scale for analysis, so that data on different scales from different products can be compared) to produce a numerical representation, applying a weight to the representation of each normalized attribute, and consolidating the normalized, weighted averages to form the overall numerical score for the product). 
Regarding claim 9, the combination of Singh and Jabara teaches an apparatus as recited in claim 1.  The combination of Singh and Jabara further teaches said communications infrastructure is a network infrastructure (Singh:fig. 3, par. 0046; fig. 4, par. 0054).
Regarding claim 10, the combination of Singh and Jabara teaches an apparatus as recited in claim 1. The combination of Singh and Jabara teaches further teaches in which: said confidence broker receiving said one of said plurality of confidence indications from one of said plurality of confidence producers (Singh: par. 0059); and said confidence broker converting said confidence indication from the received data format to an internal data format (Singh: par. 0053, In order to address this problem of heterogeneity, the present invention uses network plugins, which facilitate a network-agnostic request by having pluggable communication layers specific to each identity network. That is, the identity broker 302 requests information about a particular person. However, the identity broker 302 does not need (or want) to know about what format/organization is used by the different identity networks. As such, exemplary network-specific plugin 305 (for identity network 301, which is analogous to one of the identity network(s) 154 shown in FIG. 1) and network-specific plugin 307 (for identity network 303, which is also analogous to one of the identity network(s) 154 shown in FIG. 1) convert the identity record request into a format that is understood by their respective identity networks 301/303.). 
Regarding claim 11, the combination of Singh and Jabara teaches an apparatus as recited in claim 1. The combination of Singh and Jabara further teaches in which: said confidence broker mapping said mediated confidence value to a mapped confidence value (Jabara: par. 0090); and said confidence broker converting said confidence indication from an internal data format to said the data format of said selected confidence consumer Singh: pars. 0053, 0086). 
Regarding claim 12, the combination of Singh and Jabara teaches an apparatus as recited in claim. The combination of Singh and Jabara further teaches one of said confidence producers is an analytics system (Singh: par. 0059, confidence scores).
Regarding claim 14, the combination of Singh and Jabara teaches an apparatus as recited in claim 1.  Although Singh and Jabara do not explicitly disclose one of said plurality of confidence producers is unable to interoperate with one of said plurality of confidence consumer in the absence of said confidence broker. 
However, these additional features above can be easily derived from the features of the combination of Singh and Jabara (Singh: par. 0059; Jabara: par. 0090).
Regarding claim 17, the combination of Singh and Jabara teaches an apparatus as recited in claim 1. Although Singh and Jabara do not explicitly disclose each of said plurality of confidence producers has a different definition of confidence. 
However, these additional features above are merely of option the features of the features of the combination of Singh and Jabara (Singh: par. 0059; Jabara: par. 0090).
Regarding claim 18, the combination of Singh and Jabara teaches an apparatus as recited in claim 1.  Although Singh and Jabara do not explicitly each of said plurality of confidence consumers has a different definition of confidence. 
However, these additional features above are merely of option the features of the features of the combination of Singh and Jabara (Singh: par. 0059; Jabara: par. 0090).
Regarding claim 19, the combination of Singh and Jabara teaches an apparatus as recited in claim 1.  The combination of Singh and Jabara further discloses said confidence producers produces said confidence indications to provide more robust information for security enforcement using identity credentials (Singh: par. 0059, pars. 0079-0083; Jabara: par. 0090).
Regarding claim 20, the combination of Singh and Jabara teaches an apparatus as recited in claim 1.  The combination of Singh and Jabara further discloses said confidence producers produces said confidence indications to make security systems more robust and secure (Singh: par. 0059, pars. 0079-0083; Jabara: par. 0090).
Regarding claim 21, the combination Singh and Jabara teaches an apparatus as recited in claim 1. The combination of Singh and Jabara further discloses said confidence (Singh: par. 0059, pars. 0079-0083; Jabara: par. 0090). 
Regarding claim 22, the combination of Singh and Jabara teaches an apparatus as recited in claim 1.  The combination of Singh and Jabara further discloses said confidence broker makes security systems more robust and secure (Singh: par. 0059, pars. 0079-0083; Jabara: par. 0090).
Regarding claim 23, the combination of Singh and Jabara teaches an apparatus as recited in claim 1.  Although Singh and Jabara do not explicitly disclose said confidence broker normalizes for the purpose of enabling said confidence producers which have different confidence scales to be evaluated together.
However, these additional features above can be easily derived from the features of the combination of Singh and Jabara (Singh: par. 0059, pars. 0079-0083; Jabara: par. 0090).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (“Singh,” US 2020/0366718, filed May. 16, 2019) in view of Jabara (“Jabara,” US 2012/0123953 May 17, 2012) further in view of Whitman et al. (“Whitman,” US 2014/0279817, published Sept. 18, 2014).
Regarding claim 4, the combination of Singh and Jabara teaches teaches an apparatus as recited in claim 1. The combination of Singh and Jabara discloses said confidence broker mediating selects confidence values to but does not explicitly disclose “including in the mediation calculation using recency.”
 (Whitman: par. 0013, the statistic is a plurality of scores representative of recency of each of the plurality of items, correspondingly, and the taste profile attribute is generated by calculating an average of the plurality of scores).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Whitman with the method and system of Singh and Jabara, wherein including in the mediation calculation using recency to provide users with means for the user activity associated with media content is summarized efficiently. The taste profile attributes improve the listening experience (Whitman: abstract, 0006, par. 0048).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (“Singh,” US 2020/0366718, filed May. 16, 2019) in view of Jabara (“Jabara,” US 2012/0123953 May 17, 2012) further in view of Liu et al. (“Liu,” US 2019/0354351, May 17, 2018).
Regarding claim 6, the combination of Singh and Jabara teaches an apparatus as recited in claim 1.  Singh and Jabara do not explicitly said confidence broker mapping uses range matching to determine the mapped confidence value. 
However, in an analogous art, Liu discloses automatically converting a textual data prompt embedded within a graphical user interface (GUI) to a widget, wherein confidence broker mapping uses range matching to determine the mapped confidence value (Liu: par. 0020,  The confidence score for the first match and the second match may be in a range of zero to one).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu with the method and system of Singh and Jabara, wherein confidence broker mapping uses range matching to determine the mapped confidence value to provide users with means for The server improves functioning of the computer by providing enhanced accuracy and confidence in the real-time generated widget when the widget is generated responsive to a match between parameters of the textual data prompt and additional parameters associated with a widget, that exceeds a confidence threshold (Liu: par. 0011).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (“Singh,” US 2020/0366718, filed May. 16, 2019) in view of Jabara (“Jabara,” US 2012/0123953 May 17, 2012) further in view of Kundu et al. (“Kundu,” US 2020/0358662, filed May. 9, 2019).
Regarding claim 7, the combination of Singh and Jabara teaches an apparatus as recited in claim 1.  Singh and Jabara do not explicitly disclose identity is a PKI certificate. 
However, in an analogous art, Kundu discloses identity network onboarding based on confidence scores, wherein identity is a PKI certificate (Kundu: par. 0033, the authentication information collected from the user may be a user name/password combination, a biometric scan, information from a smartcard, a certificate such as an X509 certificate, a SAML assertion or any other information or collection of data suitable for identification or which may represent an authenticated identity). 
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teaching of Kundu with the method and system of Singh and Jabara, wherein identity is a PKI certificate to provide users with means for a particular user directly providing his/her identity profile to the second database server and/or the third database server, an identity broker will provide the identity profile of this particular user to either server, thus allowing this particular user to access either or both databases. The user of client has pre-approved the identity broker to act as his/her agent, in order to obtain the identity information needed to access the service provider (Kundu: pars. 0035, 0039).
Regarding claim 8, the combination of Singh, Jabara, and Kundu and teaches an apparatus as recited in claim 7.  The combination of Singh, Jabara, and Kundu further teaches said PKI certificate originates from a smart card (Kundu: par. 0033, the authentication information collected from the user may be a user name/password combination, a biometric scan, information from a smartcard, a certificate such as an X509 certificate, a SAML assertion or any other information or collection of data suitable for identification or which may represent an authenticated identity). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (“Singh,” US 2020/0366718, filed May. 16, 2019) in view of Jabara (“Jabara,” US 2012/0123953 May 17, 2012), further in view of Budman et al. (“Budman.
Regarding claim 13, the combination of Singh and Jabara teaches an apparatus as recited in claim 12.  Singh and Jabara do not explicitly disclose said analytics system produces a score within a range. 
 However, in an analogous art, Budman teaches machine learning-based platform for user identification, wherein analytics system produces a score within a range (Budman: par. 0059, The identity confidence model 510 generates an identity confidence value within a range of values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Budman with the method and system of Singh and Jabara, wherein analytics system produces a score within a range to provide users with means for the identity verification system enables enterprise systems to track and evaluate a user's access to an operational context in real-time (Budman: abstract, par. 0106).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (“Singh,” US 2020/0366718, filed May. 16, 2019) in view of Jabara (“Jabara,” US 2012/0123953 May 17, 2012), further in view Lal et al. (“Lal,” US 2015/0304736, published Oct. 22, 2015).
Regarding claim 15, the combination of Singh and Jabara teaches an apparatus as recited in claim 1.  Singh and Jabara do not explicitly disclose one of said confidence consumers is a policy enforcement system. 
 However, in an analogous art, Lal discloses technologies for hardening ithe security of digital information o client platforms, wherein one of said confidence  (Lal: par. 0147, Client 101 may also include policy enforcement module (PEM) 903).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lal with the method and system of Singh and Jabara, wherein one of said confidence consumers is a policy enforcement system to provide users with means for the client enterprise rights enforcement module is provided to protect the digital information from tampering by malware (Lal: abstract).
Regarding claim 16, the combination of Singh, Jabara, and Lal teaches an apparatus as recited in claim 15.  Although Singh, Jabara, and Lal do not explicitly disclose said policy enforcement system takes different actions based on said consumer confidence 
However, these additional features above can be easily derived from the features of the combination of Singh, Jabara, and Lal (Singh: par. 0059; Jabara: par. 0090; Lal: par. 0147).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/Canh Le/
Examiner, Art Unit 2439
November 7th, 2021



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439